20-3185
     Farooq v. City of New York




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 16th day of March, two thousand twenty-two.
 4
 5   PRESENT:
 6               JOHN M. WALKER, JR.,
 7               MICHAEL H. PARK,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   UMER FAROOQ,
13
14                                Plaintiff-Appellant,
15
16                     v.                                                   20-3185
17
18   CITY OF NEW YORK, NEW YORK
19   CITY HEALTH AND HOSPITALS
20   CORPORATION, HARLEM HOSPITAL
21   CENTER, EBONE CARRINGTON, Chief
22   Executive Officer of Harlem Hospital
23   Center, in her individual and official
24   capacity, HINNAH FAROOQI, Associate
25   Executive Director of New York City
26   Health and Hospitals Corporation, in her
27   individual and official capacity,
28
29                     Defendants-Appellees.
30   _____________________________________
31
32   FOR PLAINTIFF-APPELLANT:                            SCOTT A. KORENBAUM, New York, NY
33                                                       (Luna Droubi, Beldock Levine & Hoffman
 1                                                         LLP, New York, NY, on the brief), New
 2                                                         York, NY.
 3
 4   FOR DEFENDANTS-APPELLEES:                             ANTONELLA KARLIN, Assistant Corporation
 5                                                         Counsel (Richard P. Dearing, Jane L.
 6                                                         Gordon, on the brief), for James E. Johnson,
 7                                                         Corporation Counsel of the City of New
 8                                                         York, NY.
 9
10          Appeal from a judgment of the United States District Court for the Southern District of

11   New York (Furman, J.).

12          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

13   DECREED that the judgment of the district court is AFFIRMED.

14          Plaintiff Umer Farooq, a Muslim Pakistani man, was employed by Defendant Harlem

15   Hospital Center (“HHC”) as a pharmacist since April 2006. After he was suspended without pay

16   and formal notice in June 2019, Farooq filed suit against HHC, two of its executives, and the New

17   York City Health and Hospital Corporation (“NYCHHC”) (collectively, “Defendants”). As

18   relevant to this appeal, Farooq asserts a claim under 42 U.S.C. § 1983 for violation of his

19   procedural due process right under the Fourteenth Amendment, discrimination and retaliation

20   under Title VII of the Civil Rights Act of 1964, discrimination under 42 U.S.C. § 1981, and related

21   state- and city-law claims. As the basis for his discrimination and retaliation claims, Farooq asserts

22   that Defendant Hinnah Farooqi, the Associate Executive Director of HHC, established

23   discriminatory hiring practices at the hospital and retaliated against Farooq when he filed an

24   internal complaint.

25          After the suit was filed, HHC modified Farooq’s suspension to with pay, retroactively

26   reimbursed him back pay, and served him with formal notice of charges against him. Defendants

27   then moved to dismiss Farooq’s complaint under Federal Rule of Civil Procedure 12(b)(6). The

28   district court granted the motion, finding that Farooq did not adequately plead his federal and state-

                                                       2
 1   law claims. The court declined to exercise supplemental jurisdiction over the remaining city-law

 2   claims. Farooq appeals, claiming that the district court erred by finding that his suspension did

 3   not implicate his procedural due process right and by failing to draw all reasonable inferences in

 4   his favor on the retaliation and discrimination claims. We assume the parties’ familiarity with the

 5   underlying facts, procedural history, and issues on appeal.

 6       I.       Standard of Review

 7             We “review[] de novo a district court’s grant of a motion to dismiss under Rule 12(b)(6),”

 8   accepting all factual allegations in the complaint as true and drawing all inferences in the plaintiff’s

 9   favor. Littlejohn v. City of New York, 795 F.3d 297, 306 (2d Cir. 2015). To survive a motion to

10   dismiss, the pleadings must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

11   556 U.S. 662, 678 (2009) (citation omitted).

12       II.      Procedural Due Process

13             The district court properly dismissed Farooq’s procedural due process claim because he

14   failed to allege a deprivation of a constitutionally protected property interest. “To determine

15   whether a plaintiff was deprived of property without due process of law in violation of the

16   Fourteenth Amendment, we must first identify the property interest involved. Next, we must

17   determine whether the plaintiff received constitutionally adequate process in the course of the

18   deprivation.” O’Connor v. Pierson, 426 F.3d 187, 196 (2d Cir. 2005). “Property interests are not

19   generally constitutionally established; rather, ‘they are created and their dimensions are defined

20   by existing rules or understandings that stem from an independent source such as state law—rules

21   or understandings that secure certain benefits and that support claims of entitlement to those

22   benefits.’” Rolon v. Henneman, 517 F.3d 140, 148 (2d Cir. 2008) (quoting Bd. of Regents of State

23   Colls. v. Roth, 408 U.S. 564, 577 (1972)).



                                                        3
 1           Farooq fails to identify the deprivation of a property interest that could serve as a predicate

 2   for his claim. He does not dispute that state law and NYCHHC regulations allowed HHC to

 3   suspend Farooq for thirty days without pay. See App’x at 76; N.Y. Civ. Serv. L. § 75(3). He was

 4   thus not entitled to pay during the first thirty days of any suspension. Furthermore, HHC reinstated

 5   Farooq’s salary and benefits three weeks after his suspension began—retroactive to the date of his

 6   suspension—and provided him with a notice of formal charges. Farooq thus suffered no loss of

 7   income.

 8           Farooq argues that he was deprived of the right to receive formal written notice of the

 9   charges against him at the time of his suspension. But Farooq’s purported right to this notice—

10   originating from the same state law that allows HHC to suspend him without pay for up to thirty

11   days—is not the type of substantive interest that could support his procedural due process claim.

12   “Process is not an end in itself. Its constitutional purpose is to protect a substantive interest to

13   which the individual has a legitimate claim of entitlement.” Olim v. Wakinekona, 461 U.S. 238,

14   250 (1983). The purpose of the formal notice requirement is to protect deprivation of interests

15   implicated by a suspension, such as salary and employment benefits. Because HHC retroactively

16   restored these interests within thirty days of suspension, Farooq was not deprived of a property

17   right in any meaningful sense. 1 Thus, we affirm the district court’s dismissal of Farooq’s

18   procedural due process claim.




             1
               Even if we were to find that the notice requirement constitutes a property interest, it would not be
     protected under the Due Process Clause. The state law and NYCHHC regulations that Farooq relies on do
     not contain “substantive limitations on official discretion.” Olim, 461 U.S. at 249; see also Bellin v. Zucker,
     6 F.4th 463, 475–76 (2d Cir. 2021). They provide only that an “employee against whom . . . charges have
     been preferred may be suspended without pay for a period not exceeding thirty days.” App’x at 76
     (emphasis added); N.Y. Civ. Serv. L. § 75(3).

                                                           4
1       III.      Discrimination

2              To plead a Title VII discrimination claim, a plaintiff must “establish a prima facie case of

3    . . . discrimination by demonstrating that (1) he was within the protected class; (2) he was qualified

4    for the position; (3) he was subject to an adverse employment action; and (4) the adverse action

5    occurred under circumstances giving rise to an inference of discrimination.” Menaker v. Hofstra

 6   Univ., 935 F.3d 20, 30 (2d Cir. 2019) (cleaned up). “The facts required . . . to be alleged in the

 7   complaint need not give plausible support to the ultimate question of whether the adverse

 8   employment action was attributable to discrimination. They need only give plausible support to a

 9   minimal inference of discriminatory motivation.” Littlejohn, 795 F.3d at 311. A plaintiff may

10   satisfy this burden by alleging facts such as “the employer’s criticism of the plaintiff’s performance

11   in ethnically degrading terms; or its invidious comments about others in the employee’s protected

12   group; or the more favorable treatment of employees not in the protected group; or the sequence

13   of events leading to the plaintiff’s discharge.” Id. at 312 (citation omitted).

14             Assuming Farooq’s suspension and removal from the hospital on June 21, 2019 constituted

15   adverse employment actions, we affirm the district court’s conclusion that Farooq’s pleadings fail

16   to “give plausible support to a minimal inference of discriminatory motivation.”             Vega v.

17   Hempstead Union Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015) (citation omitted). Farooq argues

18   that the district court erred by ignoring his allegations that: (1) Farooqi criticized Farooq’s

19   communication style and mocked spelling errors in Farooq’s emails and (2) “a number of similarly

20   situated, non-Pakistani, non-Sunni Muslim employees” were “treated more favorably than

21   Dr. Farooq and other pharmacists like him.” Appellant’s Br. at 28–30. Neither set of allegations

22   raises a minimal inference of discriminatory motive.

23             The SAC’s allegations that Farooqi “focus[ed] on [Farooq’s] communication style” rather



                                                        5
 1   than respond to his “assessment of the issues in the pharmacy” in one email, App’x at 147, and

 2   “mocked his spelling errors” in another email, id. at 153, raise no plausible inference of an

 3   invidious motive. Farooq does not plead any facts demonstrating that these comments were made

 4   because of his ethnicity or religion. And there is nothing improper about a high-level manager

 5   critiquing a subordinate’s communication style or correcting his spelling errors. See Khalaf v.

 6   Ford Motor Co., 973 F.3d 469, 488 (6th Cir. 2020) (collecting cases that have “recognized the

 7   difference between comments motivated by discriminatory intent and legitimate job-specific-

 8   related critiques”). To the extent that Farooq found these comments to be insensitive or callous,

 9   “mistreatment at work[] . . . is actionable under Title VII only when it occurs because of an

10   employee’s . . . protected characteristic,” Brown v. Henderson, 257 F.3d 246, 252 (2d Cir. 2001).

11           Nor does Farooq plausibly raise a minimal inference of discriminatory intent by alleging

12   that any non-Pakistani, non-Sunni Muslim employees were treated more favorably than he was. 2

13   Instead, Farooq describes the purported disparate treatment of Pakistani employees other than

14   himself, as compared to more favorably treated non-Pakistani, non-Sunni Muslim employees. To

15   raise an inference of discrimination, “a plaintiff must allege that she was similarly situated in all

16   material respects to the individuals with whom she seeks to compare herself.” Brown v. Daikin

17   Am. Inc., 756 F.3d 219, 230 (2d Cir. 2014) (cleaned up) (emphasis added). But that same method

18   of proof has less force when, as here, a plaintiff relies on allegations of an employer’s disparate

19   treatment of individuals other than the plaintiff. At best, these facts may show a general practice

20   of discrimination, which could support a plaintiff’s assertion that an improper motive infected the



             2
              Farooq alleges only that he was asked, without explanation, to return keys to a shared office while
     “a non-Pakistani clinical pharmacist who . . . was far less senior[] was not asked to return the keys.” App’x
     at 148. Yet, apart from seniority, Farooq fails to plead any facts showing that he was similarly situated to
     this employee.


                                                          6
 1   employer’s decision as to the plaintiff himself. 3

 2           Farooq fails to establish even this attenuated inference. He does not plead any facts

 3   showing that the more favorably treated employees were “similarly situated in all material

 4   respects” to those purportedly subject to disparate treatment. Id. (citation omitted); see Norville v.

 5   Staten Island Univ. Hosp., 196 F.3d 89, 96 (2d Cir. 1999) (explaining that, for purposes of a

 6   plaintiff’s prima facie case at summary judgment, “[i]n order for employees to be similarly situated

 7   . . . they must have been subject to the same standards governing performance evaluation and

 8   discipline[] and must have engaged in conduct similar to the plaintiff’s” (cleaned up)). Farooq

 9   alleges that five non-Pakistani pharmacists were promoted within ten years of being hired. He

10   then claims that two pharmacists—one “older Pakistani man” who has “worked at [HHC] for

11   approximately 22 years,” and another “71-year-old Pakistani pharmacist” who holds “a medical

12   degree, in addition to a pharmacy degree,” and has been at the HHC for 30 years—have not. App’x

13   at 152. Without more, these allegations raise no minimal inference of a general discriminatory

14   practice at HHC, let alone an inference of discriminatory motive against Farooq. The SAC fails

15   to describe the qualifications or duties of the favorably treated employees, the circumstances

16   surrounding their promotions, or even whether they were under the supervision of the same

17   individuals and held to identical standards as the employees in Farooq’s protected class. The




             3
               Defendants categorize these allegations as “pattern and practice” evidence. Appellees’ Br. at 53–
     54. We have previously held that an individual plaintiff may not proceed under a “pattern-or-practice”
     method of proof endorsed by the Supreme Court in International Brotherhood of Teamsters v. United
     States, 431 U.S. 324 (1977). See Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 149 (2d Cir. 2012). That
     method of proof required a plaintiff to prove “only the existence of a discriminatory policy rather than all
     elements of a prima facie case of discrimination.” Id. (citation omitted). We held that while an individual
     plaintiff may not rely on this relaxed framework, “proof that an employer engaged in a pattern or practice
     of discrimination may” still “be of substantial help in demonstrating an employer’s liability in the individual
     case,” as long as the plaintiff meets “each element of his or her claim.” Id. Thus, the ultimate inquiry
     remains whether this evidence supports a minimal inference of Defendants’ discriminatory intent.


                                                           7
1    district court did not err in dismissing Farooq’s discrimination claims. 4

2        IV.       Retaliation

3              “[F]or a retaliation claim to survive . . . a motion to dismiss, the plaintiff must plausibly

4    allege that: (1) defendants discriminated—or took an adverse employment action—against him,

5    (2) ‘because’ he has opposed any unlawful employment practice.” Vega, 801 F.3d at 90 (citation

6    omitted). “[A] plaintiff must plausibly plead” causation, i.e., “a connection between the act and

 7   his engagement in protected activity.” Id. “Unlike Title VII discrimination claims, however, for

8    an adverse retaliatory action to be ‘because’ a plaintiff made a charge, the plaintiff must plausibly

 9   allege that the retaliation was a ‘but-for’ cause of the employer’s adverse action.” Id. (citing Univ.

10   of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)). We agree with the district court that

11   Farooq did not plausibly allege that he was suspended because of his engagement in a protected

12   activity.

13             The SAC alleges that Farooq engaged in one protected activity: he filed an internal

14   complaint with HHC’s Equal Employment Office (“EEO”) department in January 2019. 5 Yet


               Farooq asserts discrimination claims against all Defendants under 42 U.SC. § 1981. The district
               4

     court correctly noted that “the express cause of action for damages created by [section] 1983 constitutes the
     exclusive federal remedy for violation of the rights guaranteed in [section] 1981 by state governmental
     units.” Duplan v. City of New York, 888 F.3d 612, 619 (2d Cir. 2018) (cleaned up). The court instead
     construed Farooq’s claims as proceeding under section 1983. Even if we construe Farooq’s section 1981
     claims as proceeding under section 1983, they fail because section 1983 and Title VII claims are analyzed
     under a substantially identical framework. See Feingold v. New York, 366 F.3d 138, 159 (2d Cir. 2004).
               5
                Farooq claims that he also engaged in a protected activity through an April 30, 2019 letter sent to
     Defendant Carrington, the CEO and COO of HHC. The SAC maintains that “[o]n April 30, 2019, counsel
     for a number of the older Pakistani pharmacists sent a letter to . . . Defendant Eboné M. Carrington,
     informing her of their concerns about Dr. Farooqi’s discriminatory practices in the Pharmacy Department.”
     App’x at 151. The SAC does not claim that Farooq was either mentioned in this letter or signed it. The
     district court thus correctly held that it could not constitute a protected activity for Farooq’s retaliation
     claim. In his appellate brief, Farooq’s counsel states that the letter was also sent on Farooq’s behalf, and
     that the “failure to specifically allege” this was “an oversight on counsel’s part.” Appellant’s Br. at 33.
     Our review of Farooq’s claim is, however, limited to what he pleaded in his complaint. See Wright v. Ernst
     & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998) (“[A] party may not amend [a] pleading through statements
     in briefs.”). Moreover, Farooq was granted leave to amend before the district court resolved Defendants’

                                                           8
 1   Farooq alleges no facts showing that his suspension was the result of this complaint. As the district

 2   court explained, his retaliation claim rests entirely on the temporal proximity between his filing of

 3   the EEO complaint in January 2019 and his suspension some five months later in June 2019. 6 “We

 4   have not drawn a bright line to define the outer limits beyond which a temporal relationship is too

 5   attenuated to establish a causal relationship between the exercise of a federal constitutional right

 6   and an allegedly retaliatory action.” Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009) (cleaned

 7   up). But in the absence of additional allegations supporting causation, “mere temporal proximity”

 8   must be “very close” to establish a causal connection between the protected activity and an adverse

 9   employment action. Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (citation omitted).

10   The five-month temporal gap here, standing alone, is insufficient to plead causation.                   See

11   Hollander v. Am. Cyanamid Co., 895 F.2d 80, 85–86 (2d Cir. 1990) (concluding that a period of

12   three-and-a-half-months between a protected activity and the employer’s adverse action failed to

13   establish a causal connection).

14                                                      ***

15

16


     motion to dismiss, and he did not request another opportunity to replead after filing the SAC and receiving
     a preview of Defendants’ motion to dismiss.
             6
                Farooq argues that the SAC pleads facts other than temporal proximity that plausibly support
     causation. We disagree. Farooq relies on his allegations that Farooqi appointed a non-Pakistani man, Hans
     Go, to manage Farooq “with the apparent mission of harassing him without basis.” App’x at 155. The only
     example that Farooq lists of such harassment is that “Mr. Go chastised Dr. Farooq for using sick days” after
     “informing Dr. Farooq that a ‘red flag’ ha[d] been raised because he ‘called out several times within a six-
     month period.’” Id. This allegation fails to show causation or a retaliatory motive. To the contrary, it
     explains a non-retaliatory reason for Go’s actions. Farooq also maintains that he “was suddenly assigned
     as a ‘Clinical Supervisor of the Day’ once a week in the Inpatient Main Pharmacy.” Id. But Farooq provides
     no facts from which we could reasonably infer that this change was in response to the filing of his EEO
     complaint. It is not clear why this reassignment was improper, who made this decision, and whether they
     knew of Farooq’s internal complaint.


                                                          9
1          We have considered the remainder of Farooq’s arguments and find them to be without

2   merit. For the foregoing reasons, we affirm the judgment of the district court.

3                                                FOR THE COURT:
4                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                    10